{1021 ISAT FAX: (702) 382-5816

Las Vegas, Nevada 89145

MARQUIS AURBACH COFFING
10001 Park Run Drive

ho

3

A

mo sl SA

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 1 of 11

Marquis Aurbach Coffing
Terry A. Coffing, Esq.
Nevada Bar No, 4949
Brian R. Hardy, Esq.
Nevada Bar No. 10068
10001 Park Run Drive

Las Vegas, Nevada 89145
Telephone: (702) 382-0711
Facsimile: (702) 382-5816
tcoffing@maclaw.com
bhardy@maclaw.com
Attorneys for Plaintiff Gopher Protocol, Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Gopher Protocol, Inc., a Nevada corporation, Case Number:
Plaintiff,
vs. VERIFIED COMPLAINT FOR

INJUNCTIVE RELIEF
Discover Growth Fund, LLC, a US Virgin
islands limited liability company,

Defendant.

 

 

COMES NOW, Plaintiff GOPHER PROTOCOL, INC., by and through its attorneys
of record, the law firm of MARQUIS AURBACH COFFING, and files this Verified
Complaint for Injunctive Relief against Defendant DISCOVER GROWTH FUND, LLC and
alleges and complains as follows:

L PARTIES

1. Plaintiff, Gopher Protocol, Inc. (hereinafter “GPI” or “Plaintiff’) is and was
at all times relevant herein, a Nevada corporation,

2. Defendant, Discover Growth Fund, LLC (hereinafter the “DGF”) is and was

at all times a US Virgin Islands limited liability company.

Page | of 10
MAC: SG8 7-008 3764267_ 7 67172019 631 PM

 

 

 

 
MARQUIS AURBACH COFFING

10001 Park Run Drive
Las Vegas, Nevada 89145

{FOR) ISMOTEL FAX: (702) 392-5816

th

3

wa

6

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 2 of 11

ul. JURISDICTION AND VENUE

I. Jurisdiction is appropriate pursuant to 28 U.S.C. § 1332 because the amount
in controversy exceeds $75,000 and there is diversity of citizenship between the respective
parties.

2. Venue is appropriate pursuant to 28 U.S.C. § 1391(b)(2), being the judicial
district of the location where the Plaintiff resides, primarily conducts business and entered
into the agreement giving rise to the claims set forth herein. Moreover, the parties have
consented to Nevada as an approved location to bring claims in aid of arbitration or for
temporary. preliminary or provision relief pending completion of arbitration.

TH. GENERAL ALLEGATIONS

3. Over-the-counter (OTC) refers to the process of how securities are traded for
companies that are not listed on a national stock exchange such as the New York Stock
Exchange (NYSE) or National Association of Securities Dealers Automated Quotations
(NASDAQ). Securities that are traded OTC are traded via a broker-dealer network as
opposed to on a centralized exchange.

4, In carly 2018, GPI began implementing a strategy to position itself to up-list
its stock from OTC stock onto a national stock exchange. The details of this plan were
confidential and considered material non-public information not readily available to the
general public. As part of the requirement to qualify for a national exchange up-listing. GP
needed to raise funds through new investment and/or by converting its existing debt to
equity.

5. GPI’s Chief Marketing Officer, Mansour Khatib (“Khatib”) was part of the
team leading the effort to upgrade GPI's listing. GPI also hired a consultant named Stanley

Elbaum (“Elbaum”) to locate investors.

6. In or around February 2018, Elbaum obtained and sent to Khatib proposals

from a number of investors including DGF.

Page 2 of 10

MAC 1S687-009 37642671 G1 7/2019 6.51 PM

 

 

 
MARQUIS AURBACH COFFING

{6001 Park Run Drive

Laa Vegas, Nevada 89145
(702) 382-0711 FAN: £7021 382-3815

bo

Lad

to No to bh
pe Lod hw —

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 3 of 11

7. in or around October 2018, DGF sent a proposal to GPI which provided
capital through a secured convertible debenture.

g. In or around November 2018, Khatib and others met with John Kirkland
(“Kirkland”) who represented that he was the manager of DGF. During this meeting, Khatib
and other GPI representatives discussed with Kirkland the details of its confidential plan to
up-list its stock from the OTC to a national stock exchange. The discussion included
presentation of cash-flow projections and confidential, material non-public information not
available to the general public.

9, Khatib and GPI’s other representatives also informed Kirkland that GPL was
seeking financing to function as bridge financing while the exchange up-list plan was
potentially to be accomplished. As a part of its plan, GPI needed a financing partner that
would trade/sell its stock responsibly until the upgrade plan was completed.

10. Kirkland and DGF agreed to GPI’s conditions and stated that they would be
interested in being GPI’s funding partner under these conditions. However, Kirkland |
represented that in order to expedite the transaction, the parties would need to use the DGF
standard forms for the proposed Debenture and that only limited alterations would be
acceptable in order to satisfy DGP’s investors.

It. Relying on Kirkland’s representations regarding DGF’s intent to function as
the financing partner for GPI and that it would trade responsibly until the upgrade plan was
completed, GPI agreed to accept the proposed financing and work within DGF’s standard
form documents.

SECURITIES PURCHASE AGREEMENT

12. On December 3, 2018, a Securities Purchase Agreement (“SPA”) was entered
into between GPI and DGE, pursuant to which GPI issued to DGF a Senior Secured
Redeemable Convertible Debenture (the "Debenture") which provided for the investment of
about $7,500,000 with a two year maturity. GPI was informed shortly prior to signing the
documents that DGF would require GP} to post as security all of GPI’s assets including,

Page 3 of 10
MAC. 15687-4001 3764267 1 G/172039 O51 PM

 

 

 

 

 
MARQUIS AURBACH COFFING

1O0G1 Pack Ran Dove

Las Veaas. Nevada 89145
4702) 282-071) FAX: (202) 382-5816

ua > fod

OS

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 4 of 11

without limitation, GPI’s Intellectual Property (“IP’). A true and correct copy of the SPA is
attached hereto as Exhibit 1.

i3. The Debenture has a maturity date two years from the issuance date (the
“Maturity Date”) and required compounded interest on the unpaid principal balance of the
Debenture at the rate equal to the Wall Strect Journal Prime Rate plus 2% per annum. There
was no payment required under the Debenture but interest was payable on conversion or at
the Maturity Date. The interest could be paid in shares of common stock. A true and correct
copy of the Debenture is attached hereto as Exhibit 2.

I4. In connection with the issuance of the Debenture and pursuant to the terms of
the SPA, GPI issucd to DGF a Common Stock Purchase Warrant (“Warrant”) to acquire up
to 22,500,000 shares of common stock. Consistent with the anticipated exchange up-listing
plan, the Warrant allowed DGF the right to purchase additional stock after the Debenture
was retired and presumably when the value of the stock had increased. A true and correct
copy of the Warrant is attached hereto as Exhibit 3.

15. Pursuant to the terms of the SPA, DGF agreed to tender to the Company the
sum of $7,500,000, of which the Company received the sum of $4,500,000 as of the closing
and three additional tranches of $1,000,000 on the first, second, and third month
anniversaries aller closing.

16. To date, DGF has received partial payment/redemption on its investment
such that principal outstanding balance is $5,410,000.00.

17. Pursuant to the SPA and relying on Kirkland and DGF’s representations that

| they would not interfere with GPI’s long term plans, GPT agreed to the Debenture, the shares

of common stock issuable upon conversion of the Debenture, the Warrant and the shares of
common stock issuable upon exercise of the Warrant.
18. However, following a series of questionable transactions and malicious

conduct against the interests of the company undertaken by Kirkland and DGF which were

Page 4 of 10
MAC: 1S687-001 3764267_1 6/17/2019 651 PM

 

 

 

 

 
Las Vegas, Nevada 89145
(12) 382-0716 FAX (762)] 382-5816

MARQUIS AURBACH COFFING
JQUOT Park Ran Drive

Ne

mY ON Lat lod

x

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 5 of 11

contrary to the agreement of the parties and in violation of the SPA,’ it became apparent
there were disputes between the DGF and GPI which, pursuant to the express terms of the
SPA, required the parties to arbitrate in the US Virgin Islands. Specifically, Section VI(H)
of the SPA provides in pertinent part:

Arbitration, Any dispute, controversy, claim or action of any kind arising

out of, relating te. or in connection with this Agreement, or in any way

involving Company and Investor or their respective Affiliates, including any

issues of arbitrability, will be resolved solely by final and binding arbitration

in English before a retired judge at JAMS, or its successor, in the Territory of

the Virgin Islands, pursuant to the most expedited and Streamlined Arbitration

Rules and Procedures available. Any interim or final award may be entered and

enforced by any court of competent jurisdiction. The final award will include

the prevailing party's reasonable arbitration, expert witness and attorney fees,

costs and expenses...

19. Further, Section VICD(1) of the SPA provides in pertinent part:

in addition to being entitled to exercise all rights provided herein or granted

by law, including recovery of damages, cach of Investor and Company will

be entitled to specific performance under the Transaction Documents, and

equitable and injunctive relief to prevent any actual or threatened breach

under the Transaction Documents, to the full extent permitted under

applicable laws.

20. "Transaction Documents" is defined under the SPA as “this Agreement, the
other agreements, certificates and documents referenced herein or the form of which is
attached hereto, and the exhibits, schedules and appendices hereto and thereto.” See SPA at
Exhibit | (Glossary of Defined Terms).

21. Given the dispute between the parties, and consistent with the express terms
of the SPA, GPI filed its arbitration demand with JAMS on Friday, June 7, 2019. See
Arbitration Demand, attached hereto as Exhibit 4. Thereafter, on June 10, 2019, GPI served
and notified DGF that it had filed its arbitration demand. As such, there is pending

arbitration regarding the disputes between the parties.

 

' Notably, under Section 1 V(I) there are a number of restrictions placed on DGF including, but not
limited to, a restriction prohibiting DGF or any of its affiliates from “engage[ing]Jor participating] in
any actions, plans or proposals which relate to or would result in . . . a sale or transfer of a material
amount of assets of Company or any of its Subsidiaries.” Sce Section LVI KC).

Page 5 of 10
MAC E5687-00 | 3764267_1 @/.72019 G31 PM

 
Las Vegas, Nevada 89145

MARQUIS AURBACH COFFING
HOOOL Park Run Drive

Zy382-H71) FAN: (702} 382-3816

a

Ge

No

Lo)

os md an Sas

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 6 of 11

NOTICE OF SALE OF COLLATERAL

22. On or about May 28, 2019, DGF unilaterally determined that GPT was in
default under the SPA, declared all amounts under the agreement immediately due and
payable and scheduled the sale and disposition of all of the assets of GPI for 10:00 AM
Eastern Time on Monday, June 24, 2019 at DGF’s offices in St. Thomas, Virgin Islands.
See Notice of Default and Notice of Sale of Collateral, attached hercto as Exhibit 5.

23.  GPlI contests the allegations that it was or is in default under the SPA and has
asserted, instead, DGF breached the terms of the SPA and demanded DGF withdraw its
Notice of Sale.

24.  GPI contests the validity of the Notice of Sale given that it has significant
deficiencies including, but not limited to, the contemplated disposition of the GPI Collateral
and whether it is commercially reasonable.

25. GPi has made multiple attempts to work with DGF to withdraw its Notice of
Sale. Nevertheless, DGF has repeatedly refused to withdraw its Notice of Sale and, as such,
it has furthered the dispute between the parties.

26. ODGF has failed and refused to withdraw its Notice of Sale. Consequently,
DGF has (in addition to all other conduct alleged in the arbitration demand) made clear its
intentions to violate the express terms of the SPA. Specifically, DGF has violated Section
IVC }2)(C) of the SPA which prohibits DGF or any of its affiliates from “cngagefing]or
participat[ing] in any actions, plans or proposals which relate to or would result in... a sale
or transfer of a material amount of assets of Company or any of its Subsidiaries.”

27. DGF has made it clear that it intends to unilaterally exercise its chosen
remedy before establishing the basis for its claims in arbitration consistent with the SPA.

IV. CLAIMS FOR RELIEF
28, —- Plaintiff repeats and realleges the paragraphs above as though fully stated

herein.

Page 6 of 10 ;
MAC £5687-001 3764267,,1 6/17/2019 6:51 PM

 
2) 382-5816

+
ie

Las Vegas, Nevada 89145

67021 382-0711 FAX. 6,

MARQUIS AURBACH COFFING
1OG01 Park Kun Drive

bo

Land

in

“OD

10
I

to
aa

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 7 of 11

FIRST CLAIM FOR RELIEF
(Declaratory Relief)

29. Plaintiff repeats and realleges the paragraphs above as though fully stated
herein.

30. An actual controversy has arisen, and now exists, between DGF and GPI as
to their conflicting claims, legal relations and rights and obligations under the SPA.

31.  GPLis entitled to a judicial determination that pursuant to the SPA:

a. The parties are required to attend arbitration to resolve any dispute,
controversy, claim or action;

b, That DGF must establish, at arbitration, its allegations and claims
prior to disposing of all of GPI’s assets; and

c. That the Notice of Sale constitutes a threatened breach of the
Transaction Documents (specifically under Section [V(I(2)(C) of the SPA which prohibits
DGF or any of its affiliates from “engagefing]or participatling] in any actions, plans or
proposals which relate to or would result in... a sale or transfer of a material amount of
assets of Company or any of its Subsidiaries.” and GPI is entitled to injunctive relief,

32. Further, GPI is entitled to a judicial determination that there are deficiencies
in the Notice of Sale.

33. A judicial determination is necessary and appropriate at this time and under
the circumstances in order for the partics to fully understand their respective rights and
obligations under the SPA.

34. The Plaintiff has been required to retain the services of an attorney to
commence this action and is entitled to its attorneys fees and costs.

SECOND CLAIM FOR RELIEF
(injunctive Relief)

be
Lae

Plaintiff repeats and realleges the paragraphs above as though fully stated
herein.

36. Section VICH) of the SPA provides in pertinent part:
Page 7 of 10

<a

MAC LS687-001 376426071 62 T/2019 OSE PM

 

3

 
MARQUIS AURBACH COFFING

5

(702) 382711 FAN (702) 382-5816

foO0t Pack Run Drive
lias Veeas, Nevada 89148

bho

Nee

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 8 of 11

Arbitration. Any dispute, controversy, claim or action of any kind arising

out of, relating to. or in connection with this Agreement, or in any way

involving Company and Investor or their respective Affiliates, including any

issues of arbitrability, will be resolved solely by final and binding arbitration

in English before a retired judge at JAMS, or its successor, in the Territory of

the Virgin Islands, pursuant to the most expedited and Streamlined Arbitration

Rules and Procedures available. Any interim or final award may be entered and

enforced by any court of competent jurisdiction. The final award will include

the prevailing party's reasonable arbitration, expert witness and attorney fees,

costs and expenses...

37. Section VI(I}(1) of the SPA provides in pertinent part:

In addition to being entitled to exercise all rights provided herein or granted

by law, including recovery of damages, each of Investor and Company will

be entitled to specific performance under the Transaction Documents, and

equitable and injunctive relief to prevent any actual or threatened breach

under the Transaction Documents, to the full extent permitted under

applicable laws.

38. “Transaction Documents” is defined under the SPA as “this Agreement, the
other agreements. certificates and documents referenced herein or the form of which is
attached hereto, and the exhibits, schedules and appendices hereto and thereto.”

39, Section [V(D@Q\C) of the SPA prohibits DGF or any of its affiliates from
“engagclinglor participat[ing] in any actions, plans or proposals which relate to or would
result in... a sale or transfer of a material amount of assets of Company or any of its
Subsidiaries.”

40. On or about May 28, 2019, DGF unilaterally and without cause scheduled the
sale and disposition of all of the assets of GPI for 10:00 AM Eastern Time on Monday, June
24, 2019 at DGF’s offices in St. Thomas, Virgin Islands.

41. There is a dispute between the parties with respect to the SPA and whether
either party is in breach of the SPA. Consistent with the express terms of the SPA, on
Friday, June 7, 2017, GPI filed its arbitration demand with JAMS.

42. Notwithstanding, DGF has failed and refused to withdraw its Notice of Sale.
Consequently, DGF has (in addition to the all other conduct alleged in the arbitration

demand) made clear its intentions to violate the express terms of the SPA. Specifically,

 

 

Section TV(I(2\(C) of the SPA which prohibits DGF or any of its affiliates from |
Page 8 of LO |

MAC? [S68 7-008 3764267 1 WET2010 GSE PM |
  

tOG0] Park Rua Drive
Las Vegas, Nevada S$145
{702} 382-0711 FAX: ¢7024 982-3816

MARQUIS AURBACH COFFING

tad

ht

6

16

 

Case 2:19-cv-01039-JCM-BNW Document1 Filed 06/18/19 Page 9 of 11

“engage[ing]or participat[ing] in any actions, plans or proposals which relate to or would
result in... a sale or transfer of a material amount of assets of Company or any of its
Subsidiaries.”

43.  GPI seeks injunctive relief prohibiting DGF from unilaterally disposing of

GPI’s assets and maintaining the status quo until a final determination can be reached by an

arbitrator.
44. The Plaintiff has been required to retain the services of an attorney to
commence this action and is entitled to its attorneys fees and costs.

¥. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for the following relief against Defendant DGF:
I. For a judicial determination that pursuant to the SPA:
a. The parties are required to attend arbitration to resolve any dispute,
controversy, claim or action;
b. That DGF must establish, at arbitration, its allegations and claims
prior to disposing of all of GPI’s assets; and
c. That the Notice of Sale constitutes a threatened and/or actual breach

of the Transaction Documents (specifically under Section IV(D(@)(C) of the SPA which

i
prohibits DGF or any of its affiliates from “engage[ing]or participat[ing] in any actions,

plans or proposals which relate to or would result in... a sale or transfer of a material

amount of assets of Company or any of its Subsidiaries.” and GPI is entitled to injunctive

relief:
2. For a judicial determination that there arc deficiencies in the Notice of Sale;
3. For injunctive relief prohibiting DGF from unilaterally disposing of GPI's
assets and maintaining the status quo until a final determination can be reached by an

arbitrator;

4, For an award of reasonable attorney fees and costs of suit; and

Page 9 of 10
MAC. 18687-001 3764267 1 OPTION GS PM

 
MARQUIS AURBACH COFFING

10001 Park Run Drive

Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

ao nN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-01039-JCM-BNW Document 1 Filed 06/18/19 Page 10 of 11

 

5. For any further relief as the Court deems to be just and proper.
Dated this 18th day of June, 2019.
MARQUIS AURBACH COFFING
By _/s/ Brian R. Hardy, Esq.
Terry A. Coffing, Esq.
Nevada Bar No. 4949
Brian R. Hardy, Esq.
Nevada Bar No. 10068
10001 Park Run Drive
Las Vegas, Nevada 89145
Attomey(s) for Plaintiff Gopher Protocol,
Inc.
VERIFICATION
STATE OF NEVADA )
) ss.
COUNTY OF CLARK )
I, Mansour Khatib, hereby declare:
1. I have knowledge of the facts set forth herein except as to those

matters set forth based upon information and belief, and as to those matters, I believe them
to be true and correct. If called to testify, I could and would truthfully testify to the facts set
forth herein.

2. I am the Chief Executive Marketing Officer, Secretary and a Director
of Gopher Protocol, Inc., the Plaintiff in this in the above-entitled action and I have read the
foregoing Verified Complaint for Injunctive Relief and know the contents thereof and affirm
the same is true based upon my review of the available documents and information.

3, I declare under penalty of perjury and under the laws of the State of
Nevada (NRS 53.045) that the foregoing is true and correct.

EXECUTED this __ day of , 2019.

See next page
Mansour Khatib — CMO, Secretary and a Director

Page 10 of 10
MAC:15687-001 3764267_1 6/18/2019 8:03 AM

 
MARQUIS AURBACH COFFING

Park Run Drive

{ang

Las Vegas, Nevada 89145
(702) 382-07 LL FAX: (702) 382-5816

Io

ive)

Case 2:19-cv-01039-JCM-BNW Document 1 Filed 06/18/19 Page 11 of 11

5. For any further relief as the Court deems to be just and proper.

Dated this day of June, 2019.

MARQUIS AURBACH COFFING

 

Terry A. Coffing, Esq.
Nevada Bar No. 4949
Brian R. Hardy, Esq.
Nevada Bar Na. 10068
10001 Park Run Drive
Las Vegas, Nevada 89145
Attorney(s) for Plaintiff
VERIFICATION
STATE OF NEVADA )
}85.

COUNTY OF CLARK )

1, Mansour Khatib, hereby declare:

1. i have knowledge of the facts set forth herein except as to those
matters set forth based upon information and belief, and as to those matters, | believe them
to be true and correct. If called to testify, | could and would truthfully testify to the facts set
forth herein.

2. lam the Chief Executive Marketing Officer, Secretary and a Director
of Gopher Protocol, Inc., the Plaintiff in this in the above-entitled action and | have read the
foregoing Veriticd Complaint for injunctive Relief and know the contents thereof and affirm
the same is truc based upon my review of the available documents and information.

3. I declare under penalty of perjury and under the laws of the State of
Nevada (NRS 53.045) that the foregoing is true and correct.

EXECUTED this ‘Bday of foue 22019,

Lee

tty

Mansour Khatib —~ CMO, Secretary and a Director

Page 10 of 10
MAC. 15087-1108 3764267 1 6/1 72019 651 PM

 

 

 
